Citation Nr: 1338875	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left hip disability, currently rated 10 percent disabling (exclusive of a period of a 100 percent temporary total rating from June 23, 2009, through July 31, 2009). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 10 percent rating for the Veteran's left hip disability, effective January 16, 2009.

In a January 2010 rating decision, the RO granted a temporary total disability rating for left hip surgery warranting convalescence pursuant to 38 C.F.R. § 4.30 for the period from June 23, 2009, through July 31, 2009, and continued the assigned 10 percent rating from August 1, 2009.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2011; a transcript of that hearing is associated with the Veteran's claims file.  In conjunction with her videoconference Board hearing, the Veteran submitted additional evidence material to this claim with a waiver of RO review.  38 C.F.R. § 20.1304 (2013).

As a preliminary matter, the Board observes that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, the RO awarded service connection for a left hip disability in a May 2006 rating decision that also assigned a noncompensable disability rating effective April 1, 2006.  In November 2007, prior to filing her current claim for an increased rating, the appellant submitted a July 2007 private treatment record pertaining to her left hip.   However, that evidence was not received within one year of the May 2006 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2006 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105.  

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not asserted unemployability due to her service-connected left hip disability.  On the contrary, the Veteran testified during her July 2011 hearing that she is currently working full time.  Therefore, the Board finds that a claim for a TDIU has not been raised by the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's increased rating claim.  The Veteran was last afforded a VA examination for her left hip disability in September 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is somewhat remote, and the Veteran has asserted that her left hip disability has worsened since the last examination.  Specifically, she testified during her July 2011 Board hearing that her symptoms had increased in severity since her last VA examination.  The Board further notes that a December 2010 private treatment record indicates that the Veteran was experiencing worsening left hip pain and that additional surgery was recommended.  The Board also observes that there may now be a neurological component to the Veteran's left hip disability that has not yet been evaluated.  In this regard, a March 2011 private treatment record notes that the Veteran's left hip pain is sometimes accompanied by numbness. 

Because there may have been changes in the Veteran's condition, the Board finds that a new joints examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, it appears that the Veteran receives ongoing private treatment for her left hip disability, and the most recent private treatment record associated with the claims file is dated in March 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her service-connected left hip disorder at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, to include any records from UNC Hospitals dated since March 2011.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, obtain only relevant VA treatment records from the Fayetteville, North Carolina VA Medical Center dating since March 2010.

2.  Then, schedule the Veteran for a joints examination to determine the current severity of her left hip disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported. 

The examiner should describe all symptomatology related to the service-connected left hip disability.  The examiner should perform range of motion testing of the left hip and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  If any neurological symptoms are present in the left hip, the examiner should provide an opinion as to whether any such symptoms are at least as likely as not part of or related to the service-connected left hip disability.  A rationale for any opinion expressed should be provided.

3.  After the above has been completed to the extent possible, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


